DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 August 2022 has been entered.

 Response to Arguments
	Examiner acknowledges the cancellation of claims 5-9 and 16-25.
Applicant’s arguments in view of the claim amendments, see page 8 of the Remarks, filed 5 August 2022, with respect to the 35 U.S.C. 112 (a) rejection of claims 2, 13 and 15 have been fully considered and are persuasive.  The 35 U.S.C. 112 (a) rejection of claims 2, 13 and 15 has been withdrawn. 
Applicant's arguments filed 5 August 2022 have been fully considered but they are not persuasive regarding the 35 U.S.C. 112(a) rejection of claim 1. 
For the limitations of “personalized vendor offer” and “confirmation and completion”, the rejection has been removed as independent claim 1 was amended. However, regarding the limitation “offer is based on the vehicle information” in line 12, the rejection is maintained. It is unclear in paragraph [0034] of the Applicant’s specification how the personalized vendor offer is based on the vehicle information. The transaction appliance transmits the consumer vehicle information to the transaction server, but at the end it is stated that the server invokes the personalized computer data from the received “consumer vehicle information and/or consumer profile data”.  As it is currently seen in the claims the limitation cannot be directly seen in the original disclosure as the personalized vendor offer is not within the paragraph. Rather, the personalized consumer data is used to see if service is required on the vehicle and part of the personalized consumer offer directly from the information received. Thus, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 10-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 1, in line 12 the claim recites that the “offer [is] based on the vehicle information.” This language does not appear in the original disclosure, and does not appear to be coextensive in scope with paragraph 0034 which states that the system uses personalized consumer data which is determined from the vehicle information. In other words, the claim language can include making a personalized offer directly based on vehicle information, and therefore the claim language includes possibilities within its scope that are distinct from the original disclosure. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 26-35 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 26 recites the limitation "the fuel dispenser user interface" in lines 9-10.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 26-27 and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over Payne (US 20080308628 A1) in view of Morris (US 20170308965 A1). 
Regarding Claim 26:
Payne discloses a retail fueling environment comprising:
A transaction appliance (54, Figure 1, the local server is the transaction appliance) configured, in response to receiving an indication of a presence of a consumer vehicle at a fuel dispenser, to transmit a transaction trigger (Paragraph [0099]); and
a transaction server (44, Figure 1, the host processing system is the transaction server).
	Payne does not disclose:
A transaction server configured, in response to receiving the transaction trigger, to invoke personalized consumer data associated with the transaction trigger, and to transmit the personalized consumer data to the transaction appliance; and
wherein the transaction appliance is configured to transmit the personalized consumer data to the fuel dispenser for displaying the personalized consumer data on the fuel dispenser user interface during a fuel dispensing time.
	Morris teaches an intelligent fuel dispenser comprising:
A transaction server (145 and 150, Figure 1) configured, in response to receiving the transaction trigger, to invoke personalized consumer data associated with the transaction trigger, and to transmit the personalized consumer data to the transaction appliance (Paragraph [0125]); and
wherein the transaction appliance (115, Figure 1) is configured to transmit the personalized consumer data to the fuel dispenser for displaying the personalized consumer data on the fuel dispenser user interface during a fuel dispensing time (Paragraphs [0129] and [0131]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne to include a transaction server configured, in response to receiving the transaction trigger, to invoke personalized consumer data associated with the transaction trigger, and to transmit the personalized consumer data to the transaction appliance and wherein the transaction appliance is configured to transmit the personalized consumer data to the fuel dispenser for displaying the personalized consumer data on the fuel dispenser user interface during a fuel dispensing time as taught by Morris with the motivation to promote a customized fueling experience based on a user profile. 

Regarding Claim 27:
Payne discloses:
A consumer vehicle (Paragraph [0048]). 
	Payne does not disclose:
Wherein consumer vehicle information is retrieved from the consumer vehicle.	
Morris teaches:
Wherein consumer vehicle information is retrieved from the consumer vehicle (Paragraph [0138]).	
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne to include consumer vehicle information is retrieved from the consumer vehicle as taught by Morris with the motivation to show the user how much time is remaining for the refueling.   

Regarding Claim 29:
Payne discloses:
Wherein a fuel dispenser identification is transmitted to the transaction appliance (Paragraphs [0100]).

Regarding Claim 30:
Payne discloses:
The transaction appliance (54, Figure 1) is located within the retail fueling station environment (Figure 1); and
the transaction server (44, Figure 1) is located outside of the retail fueling station environment (Figure 1).

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Morris in further view of Hartsell (US 6070156 A).
Regarding Claim 28:
Payne discloses:
The transaction appliance (54, Figure 1). 
	Payne and Morris do not teach:
Wherein consumer vehicle information is transmitted to the transaction appliance. 
Hartsell teaches a retail system comprising:
Wherein consumer vehicle information is transmitted to the transaction appliance (Column 5, Lines 20-27 and Column 8, Lines 46-56). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne and Morris to include consumer vehicle information is transmitted to the transaction appliance as taught by Hartsell to purchase other items from the station. 

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Morris in further view of Carapelli (US 20180352265 A1).
Regarding Claim 31:
Payne discloses:
A printer (Paragraph [0077]) and a vendor (Paragraph [0020]). 
	Payne and Morris do not teach:
Wherein a printer provides a hard copy of one or more redeemable discount coupons for purchasing products and services from a vendor.
Carapelli teaches a monitored fueling transaction comprising:
Wherein a printer provides a hard copy of one or more redeemable discount coupons for purchasing products and services from a vendor (Paragraph [0056]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne and Morris to include a printer provides a hard copy of one or more redeemable discount coupons for purchasing products and services from a vendor as taught by Carapelli with the motivation to provide the coupons with the receipt based on the advertisement. 

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Morris in further view of Patil (US 20190389718 A1).
Regarding Claim 32:
Payne discloses:
The transaction trigger (Paragraph [0099]). 
Payne does not disclose:
The transaction trigger includes vehicle data; and 
the transaction server is configured to retrieve consumer profile data, consumer history data, and loyalty program data based on the vehicle data.	
Morris teaches:
The transaction server is configured to retrieve consumer profile data, consumer history data, and loyalty program data based on the vehicle data.
	Payne and Morris do not teach:
The transaction trigger includes vehicle data.
Patil teaches the automatic fueling of vehicles comprising:
The transaction trigger includes vehicle data (Paragraph [0029]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne and Morris to include a printer provides a hard copy of one or more redeemable discount coupons for purchasing products and services from a vendor as taught by Patil with the motivation to activate the dispenser once the user has been authenticated. 

Regarding Claim 33:
Payne discloses:
The transaction server (44, Figure 1). 
	Payne and Patil do not teach:
The transaction server is configured to obtain the personalized consumer data based on the consumer profile data, the consumer history data, and the loyalty program data.
Morris teaches:
The transaction server is configured to obtain the personalized consumer data based on the consumer profile data, the consumer history data, and the loyalty program data (Paragraph [0134]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne and Patil to include the transaction server is configured to obtain the personalized consumer data based on the consumer profile data, the consumer history data, and the loyalty program data as taught by Morris with the motivation to promote other information to the customer based on the related-data.

Regarding Claim 34:
Payne discloses:
The transaction server (44, Figure 1). 
	Payne and Patil do not teach:
The consumer profile data includes a user name and payment information; 
the consumer history data includes previously visited fuel dispensers and vendors; and 
the loyalty program data includes a loyalty identifier number.
Morris teaches:
The consumer profile data includes a user name and payment information; and
the consumer history data includes previously visited fuel dispensers and vendors; and 
the loyalty program data includes a loyalty identifier number (Paragraph [0134]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne and Patil to include the consumer profile data includes a user name and payment information, the consumer history data includes previously visited fuel dispensers and vendors, and the loyalty program data includes a loyalty identifier number as taught by Morris with the motivation to promote other information to the customer based on the related-data.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Payne in view of Morris in further view of Patil and Stumpf (US 20200122998 A1).
Regarding Claim 35:
Payne discloses:
The transaction server (44, Figure 1). 
	Payne and Patil do not teach:
The vehicle data includes vehicle operation metrics; and 
the transaction server is configured to obtain the personalized consumer data based on the vehicle operation metrics.
Morris teaches:
The vehicle data includes vehicle operation metrics (Paragraph [0138]).
Payne, Morris, and Patil do not teach:
The transaction server is configured to obtain the personalized consumer data based on the vehicle operation metrics.
	Stumpf teaches fueling of a vehicle comprising:
The transaction server is configured to obtain the personalized consumer data based on the vehicle operation metrics (Paragraph [0079]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Payne, Morris, and Patil to include the transaction server is configured to obtain the personalized consumer data based on the vehicle operation metrics as taught by Stumpf with the motivation to verify the fueling event to the user. 

Prior Art
The prior art of record does not support a rejection of claim 1. All of the issues above must be resolved before a determination of allowability can be made. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Morris (US 20170308964 A1) discloses that it is known to display targeted advertisements at a fuel dispenser (paragraph 0113).
Dodson (US 20030065567 A1) discloses that it is known to display targeted advertisements at a fuel dispenser (paragraph 0046).
	Payne 2 (US 20180009651 A1) teaches a fuel dispenser comprising vehicle information, a transaction appliance, and one or more fuel dispensers. 
	Hall (US 20170362076 A1) teaches a mobile vehicle refueling system comprising a fuel dispenser, a transaction appliance, and a user profile. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A SHRIEVES whose telephone number is (571)272-5373. The examiner can normally be reached Monday - Thursday 7:30 AM -5:00 PM and Friday 7:30 AM -4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary E McManmon can be reached on (571)272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHANIE A SHRIEVES/Examiner, Art Unit 3753                                                                                                                                                                                                        
/Timothy P. Kelly/Primary Examiner, Art Unit 3753